Exhibit 28 (j)(ii) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our Firm under the captions “Financial Highlights” in the Prospectus and “Auditors” in the Statement of Additional Information and to the incorporation by reference in this Post-Effective Amendment No.37 to the Registration Statement (Form N-1A No.2-66073) dated February, 2010, of NRM Investment Company of our report dated October30, 2009, included in the 2009 annual report to shareholders of NRM Investment Company. Dated May,2010 ParenteBeard LLC Malvern, Pennsylvania /S/ ParenteBeard ParenteBeard
